GARRISON, Judge.
Plaintiff, Velma Boshers, filed suit against Defendant, Robert Dotson, Sheriff of Laclede County, Missouri, alleging that she was damaged when Defendant searched her premises on October 4, 1989. This appeal is from a summary judgment entered in favor of Defendant on the theory that he was protected by the doctrine of “official immunity.”
This appeal involves the same search and presents the same issues as those in State ex rel. Donna Faye Boshers v. Robert Dotson, Sheriff of Laclede County, No. 19075, 879 S.W.2d 730 (Mo.App.S.D.1994), handed down currently herewith. We do, therefore, adopt the opinion in Case No. 19075 as the opinion for this case and affirm the trial court’s judgment.
FLANIGAN, P.J., and PREWITT, J., concur.